 

EMPLOYMENT AGREEMENT

 

This Employee Services Agreement (“Agreement”) is entered as of Oct 1, 2018
(“Effective Date”) by and between Canbiola, Inc., a Florida corporation (the
“Company”), and Stanley L. Teeple, a resident of Nevada located at 2872 Sumter
Valley Cir., Henderson, NV 89052 (“Employee”) and collectively as the Parties
(“Parties”). The Parties agree as follows:

 

I. Services Provided.

 

Company hereby appoints Employee to serve as its Chief Financial Officer (CFO)
and Secretary, and Employee hereby accepts such appointment. Employee shall
provide those services required of an officer of like title of a company of
similar size and industry, under the law of the State of Florida, the federal
securities laws and other state and federal laws and regulations, as applicable.

 

II. Nature of Relationship

 

The Employee is entitled to all of the rights and benefits along with the
responsibilities and obligations of an Employee and shall devote whatever time
and effort as required to fulfill his responsibilities.

 

III. Employee’s Warranties

 

Throughout the term of this agreement and for a period of one (1) year
thereafter, the Employee agrees he will not, without obtaining Company’s prior
written consent, directly or indirectly engage or prepare to engage in any
activity in competition with any Company business or product, including products
in the development stage, accept employment or provide services to (including
service as a member of a board of directors), or establish a business in
competition with Company.

 

IV. Compensation

 

A. Base Salary. As compensation for Employee’s services, Employee shall receive
ten thousand dollars ($10,000.00) per month (“Base Salary”). The Base Salary
shall be paid on the 1st and 15th of each month unless modified by the Company.
In any month that the full Base Salary cannot be paid, due solely to cash flow
considerations as determined by the Company, the difference (“Difference”)
between actual amount paid and the Base Salary paid shall be paid by issuance of
common stock in the Company within 15 days of the end of each calendar quarter
in an amount equal to the Difference and at a price equal to 110% of the average
5 trading day lowest price of the day for the 5 trading days immediately
preceding the end of each quarter.

 

B. Base Salary Increase. At each annual anniversary of the Agreement, the Base
Salary shall be increased at the greater of three percent (3%), or the prior
year-end annual percentage increase in EBITDA as reported in the SEC 10K filing.

 

C. Incentive Bonus. Employee will be eligible to receive an annual cash and or
stock bonus which will be determined by mutually agreed performance goals which
shall be payable upon achievement of performance goals mutually agreed between
Employee and the Company.

 

D. Benefits. During the Term, from the Effective Date through the date of
termination of Employee’s engagement with the Company for any reason, Employee
shall be entitled to participate in any welfare, health and life insurance and
pension benefit and incentive programs as may be adopted from time to time by
the Company on the same basis as that provided to similarly situated Employees
or Employees of the Company generally. Without limiting the generality of the
foregoing, Employee/ Employee shall be entitled to the following benefits:

 

1. Vacation and Sick Pay. Employee shall be entitled to four weeks paid vacation
time and 5 paid days for illness each year. Unused vacation and sick days will
roll-over to and be accrued and used in the following years. Further, Employee
may take additional paid-time-off, holidays, and sick leave in accordance with
the Company Employee Handbook policies.

 

1

 

 

2. Reimbursement for Business Expenses. During the Term, the Company shall
reimburse Employee for all reasonable expenses incurred by Employee in
performing Employee’s duties for the Company, on the same basis as similarly
situated Employees of the Company generally and in accordance with the Company’s
policies as in effect from time to time. This reimbursement shall include office
and internet expenses, cell phone, and health insurance coverage.

 

E. Preferred Share Issuance. As additional compensation, Employee shall be
issued one (1) share of the Company’s Series A Preferred Stock upon execution of
this Agreement, which shall be considered fully earned upon issuance which shall
be one-quarter Preferred A share at December 31 2018, 2019, 2020, and 2021 and
may be convertible at (.25 or one-quarter shares of Preferred A or two million
five hundred thousand (2,500,000) shares of common stock each year-end
commencing 12-31-2018 for 4 years of the agreement.

 

V. Indemnification and Insurance

 

The Company hereby fully agrees to hold harmless and indemnify Employee as
authorized or permitted by law and the Company’s governing documents, as the
same may be amended from time to time, except for acts constituting negligence
or willful misconduct by Employee. The current Indemnity Agreement is attached
as Exhibit A to this Agreement.

 

VI. Term of Agreement

 

This Agreement shall be in effect from the Effective Date hereof and continue
for an initial term of four years (“Term”). This Agreement shall be renewed for
consecutive three-year Terms unless either party gives notice of its intent to
terminate the Agreement at least 30 days prior to the expiration of the
applicable term.

 

VII. Employee Termination

 

  A. Death. Upon termination of Employee’s employment prior to the expiration of
the Term by reason of Employee’s death, the Company shall pay Employee’s
designated beneficiary or beneficiaries, within 30 days of Employee’s death in a
lump sum in cash, (i) Employee’s Base Salary and pro-rated Incentive Bonus from
the date of Employee’s death through the end of the quarter in which Employee’s
death occurs and (ii) any accrued obligations owed the Employee.   B.
Disability. If, as a result of Employee’s incapacity due to physical or mental
illness (“Disability”), Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for a period of four
consecutive months and, within 30 days after written notice is provided to
Employee by the Company, Employee’s employment under this Agreement may be
terminated by the Company for Disability and paid in the same manner as in
termination by Death per section VII. A. above.   C. Termination for Cause. The
Company may terminate Employee’s employment under this Agreement with or without
Cause at any time and Employee may resign under this Agreement with or without
Good Reason at any time. As used herein, “Cause” shall mean: (i) the plea of
guilty or nolo contendere to, conviction for, or the commission of, a felony
offense by Employee that is not in connection with Employee’s duties or services
to the Company and which will reasonably be expected to have a material adverse
impact on the Company; (ii) a willful material breach by Employee of a fiduciary
duty owed to the Company or any of its subsidiaries; (iii) a knowing and
material violation by Employee of any Company policy pertaining to legal
compliance or conflicts of interest. Upon Employee’s (A) termination of
employment by the Company for Cause prior to the expiration of the Term or (B)
resignation without Good Reason prior to the expiration of the Term, this
Agreement shall terminate without further obligation by the Company, except for
the payment of any accrued obligations in a lump sum in cash within 30 days of
such termination.

 

2

 

 

  D. Termination by the Employee by the Company for other than Cause. Upon
termination of Employee’s employment prior to the expiration of the Term by the
Company without Cause or by Employee for Good Reason then:     (i) the Company
shall continue to pay Employee the Base Salary through the longer of the end of
the Term over the course of the then remaining Term plus 12 months in accordance
with the Company’s payroll and payment practices plus an amount equal to the
premiums charged by the Company to maintain COBRA benefits continuation coverage
for Employee and his eligible dependents to the extent such coverage is then in
place;     (ii) the Company shall pay Employee within 30 days of the date of
such termination in a lump sum in cash any accrued obligations.   E. Termination
by acquisition or merger. In the event of a merger or acquisition involving the
Company where this Agreement is terminated, the Company shall arrange to pay
Employee according to Section VII D. of this Agreement.   F. Return of
Materials. In the event of any termination of this Agreement, the Employee
agrees to return any materials and confidential information of the Company.

 

VIII. Sole Agreement

 

This Agreement supersedes all prior or contemporaneous written or oral
understandings or agreements, and may not be added to, modified, or waived, in
whole or in part, except by a writing signed by the party against whom such
addition, modification or waiver is sought to be asserted.

 

IX. Assignment

 

This Agreement and all of the provisions hereof shall be binding upon and insure
to the benefit of the parties hereto and their respective successors and
permitted assigns and, except as otherwise expressly provided herein, neither
this agreement, nor any of the rights, interests or obligations hereunder shall
be assigned by either of the parties hereto without the prior written consent of
the other party.

 

X. Notices

 

Any and all notices, requests and other communications required or permitted
hereunder shall be in writing, registered mail or by facsimile, to each of the
parties at the addresses set forth herein or as otherwise provided in writing by
such party.

 

Any such notice shall be deemed given when received and notice given by
certified mail shall be considered to have been given on the tenth (10th) day
after having been sent in the manner provided for above.

 

XI. Survival of Obligations

 

Notwithstanding the expiration of termination of this Agreement, neither party
hereto shall be released hereunder from any liability or obligation to the other
which has already accrued as of the time of such expiration or termination or
which thereafter might accrue in respect of any act or omission of such party
prior to such expiration or termination.

 

XII. Severability

 

Any provision of this Agreement which is determined to be invalid or
unenforceable shall not affect the remainder of this Agreement, which shall
remain in effect as though the invalid or unenforceable provision had not been
included herein, unless the removal of the invalid or unenforceable provision
would substantially defeat the intent, purpose or spirit of this agreement.

 

3

 

 

XIII. Governing Laws

 

This Agreement will be construed in accordance with the laws of the state of New
York, without resort to conflict of law principles.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their duly authorized officers, as of the date first written above.

 

CANBIOLA, INC.           Marco Alfonsi, CEO  

 





EMPLOYEE           Stanley L. Teeple  

 

4

 

 

EXHIBIT A

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (“Agreement”) is made and entered into this 1st day of
October 2018 by and between Canbiola, Inc., a Florida corporation (the
“Company”), and Stanley L. Teeple (“Employee”).

 

RECITALS

 

WHEREAS, Employee performs a valuable service to the Company in his capacity as
Chief Financial Officer (CEO) and Secretary;

 

WHEREAS, the Company has adopted Bylaws (the “Bylaws”) providing for the
indemnification of the directors, officers, Employees and other agents,
including persons serving at the request of the Company in such capacities with
other corporations or enterprises; and

 

WHEREAS, in order to induce Employee to continue to serve as CFO and Secretary
of the Company, the Company has determined and agreed to enter into this
Agreement with Employee;

 

NOW, THEREFORE, in consideration of Employee’s continued service after the date
hereof, the parties hereto agree as follows:

 

AGREEMENT

 

1. Indemnity of Employee. The Company hereby agrees to hold harmless and
indemnify Employee to the fullest extent authorized or permitted by the
provisions of the Bylaws and applicable law against any and all expenses
(including attorneys’ fees), witness fees, damages, judgments, fines and amounts
paid in settlement and any other amounts that Employee becomes legally obligated
to pay because of any claim or claims made against or by him in connection with
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, arbitrational, administrative or investigative (including an action by
or in the right of the Company) to which Employee is, was or at any time becomes
a party, or is threatened to be made a party, by reason of the fact that
Employee is, was or at any time becomes a director, officer, Employee or other
agent of Company, or is or was serving or at any time serves at the request of
the Company as a director, officer, Employee or other agent of another
corporation, partnership, joint venture, trust, Employee benefit plan or other
enterprise.

 

2. Limitations on Indemnity. No indemnity shall be paid by the Company:

 

(a) on account of any claim against Employee solely for an accounting of profits
made from the purchase or sale by Employee of securities of the Company pursuant
to the provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or similar provisions of any federal, state or local
statutory law;

 

(b) on account of Employee’s conduct that is established by a final judgment as
knowingly fraudulent or deliberately dishonest or that constituted willful
misconduct;

 

5

 

 

(c) on account of Employee’s conduct that is established by a final judgment as
constituting a breach of Employee’s duty of loyalty to the Company or resulting
in any personal profit or advantage to which Employee was not legally entitled;

 

(d) for which payment is actually made to Employee under a valid and collectible
insurance policy or under a valid and enforceable indemnity clause, bylaw or
agreement, except in respect of any excess beyond payment under such insurance,
clause, bylaw or agreement;

 

(e) if indemnification is not lawful (and, in this respect, both the Company and
Employee have been advised that the Securities and Exchange Commission believes
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or

 

(f) in connection with any proceeding (or part thereof) initiated by Employee,
or any proceeding by Employee against the Company or its directors, officers,
Employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the board of directors
of the Company, (iii) such indemnification is provided by the Company, in its
sole discretion, pursuant to the powers vested in the Company under the NYCRR,
or (iv) the proceeding is initiated pursuant to Section 9 hereof.

 

3. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Employee is a director,
officer, Employee or other agent of the Company (or is or was serving at the
request of the Company as a director, officer, Employee or other agent of
another corporation, partnership, joint venture, trust, Employee benefit plan or
other enterprise) and shall continue thereafter so long as Employee shall be
subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Employee was serving in the capacity
referred to herein.

 

4. Partial Indemnification. Employee shall be entitled under this Agreement to
indemnification by the Company for a portion of the expenses (including
attorneys’ fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Employee becomes legally obligated to pay
in connection with any action, suit or proceeding referred to in Section 1
hereof even if not entitled hereunder to indemnification for the total amount
thereof, and the Company shall indemnify Employee for the portion thereof to
which Employee is entitled.

 

5. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Employee of notice of the commencement of any action, suit or
proceeding, Employee will, if a claim in respect thereof is to be made against
the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve it from any
liability which it may have to Employee otherwise than under this Agreement.
With respect to any such action, suit or proceeding as to which Employee
notifies the Company of the commencement thereof:

 

(a) the Company will be entitled to participate therein at its own expense;

 

6

 

 

(b) except as otherwise provided below, the Company may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Employee. After notice from the Company to Employee of its
election to assume the defense thereof, the Company will not be liable to
Employee under this Agreement for any legal or other expenses subsequently
incurred by Employee in connection with the defense thereof except for
reasonable costs of investigation or otherwise as provided below. Employee shall
have the right to employ separate counsel in such action, suit or proceeding but
the fees and expenses of such counsel incurred after notice from the Company of
its assumption of the defense thereof shall be at the expense of Employee unless
(i) the employment of counsel by Employee has been authorized by the Company,
(ii) Employee shall have reasonably concluded, and so notified the Company, that
there is an actual conflict of interest between the Company and Employee in the
conduct of the defense of such action or (iii) the Company shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of Employee’s separate counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Company or as
to which Employee shall have made the conclusion provided for in clause (ii)
above; and

 

(c) the Company shall not be liable to indemnify Employee under this Agreement
for any amounts paid in settlement of any action or claim affected without its
written consent, which shall not be unreasonably withheld. The Company shall be
permitted to settle any action except that it shall not settle any action or
claim in any manner which would impose any penalty or limitation on Employee
without Employee’s written consent, which may be given or withheld in Employee’s
sole discretion.

 

6. Expenses. The Company shall advance, prior to the final disposition of any
proceeding, promptly following request therefore, all expenses incurred by
Employee in connection with such proceeding upon receipt of an undertaking by or
on behalf of Employee to repay said amounts if it shall be determined ultimately
that Employee is not entitled to be indemnified under the provisions of this
Agreement, the Bylaws, applicable law or otherwise.

 

7. Enforcement. Any right to indemnification or advances granted by this
Agreement to Employee shall be enforceable by or on behalf of Employee in any
court of competent jurisdiction if (i) the claim for indemnification or advances
is denied, in whole or in part, or (ii) no disposition of such claim is made
within ninety (90) days of request therefore. Employee, in such enforcement
action, if successful in whole or in part, shall be entitled to be paid also the
expense of prosecuting his claim. It shall be a defense to any action for which
a claim for indemnification is made under Section 1 hereof (other than an action
brought to enforce a claim for expenses pursuant to Section 6 hereof, provided
that the required undertaking has been tendered to the Company) that Employee is
not entitled to indemnification because of the limitations set forth in Section
2 hereof. Neither the failure of the Company (including its board of directors
or its stockholders) to have made a determination prior to the commencement of
such enforcement action that indemnification of Employee is proper in the
circumstances, nor an actual determination by the Company (including its board
of directors or its stockholders) that such indemnification is improper shall be
a defense to the action or create a presumption that Employee is not entitled to
indemnification under this Agreement or otherwise.

 

8. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Employee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

 

9. Non-Exclusivity of Rights. The rights conferred on Employee by this Agreement
shall not be exclusive of any other right which Employee may have or hereafter
acquire under any statute, provision of the Company’s Articles of Incorporation
or Bylaws, agreement, vote of stockholders or directors, or otherwise, both as
to action in his official capacity and as to action in another capacity while
holding office.

 

7

 

 

10. Survival of Rights.

 

(a) The rights conferred on Employee by this Agreement shall continue after
Employee has ceased to be a director, officer, Employee or other agent of the
Company or to serve at the request of the Company as a director, officer,
Employee or other agent of another corporation, partnership, joint venture,
trust, Employee benefit plan or other enterprise and shall inure to the benefit
of Employee’s heirs, executors and administrators.

 

(b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

11. Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Company shall nevertheless indemnify Employee
to the fullest extent provided by the Bylaws, the NYCRR or any other applicable
law.

 

12. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of New York.

 

13. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

14. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

 

15. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

 

16. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid to the parties address of record, or to such other address as may have
been furnished to Employee by the Company.

 

[signature page follows]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

CANBIOLA, INC.           By: Marco Alfonsi, CEO  

 

EMPLOYEE           Stanley L. Teeple  

 

9

 

